Exhibit 10.3

 

INVESTOR RIGHTS AGREEMENT

 

This Investor Rights Agreement (this “Agreement”) is made as of July 7, 2017
(the “Effective Date”), between The Simply Good Foods Company, a Delaware
corporation (the “Company”), Conyers Park Sponsor LLC, a Delaware limited
liability company (the “Sponsor”) and the other individuals set forth on
Schedule I hereto (each a “Holder” and together with the Sponsor, the
“Holders”).

 

WHEREAS, the Holders are party to that certain Registration Rights Agreement,
dated July 14, 2016, by and among Conyers Park Acquisition Corp., the Sponsor
and the Holders (the “Existing Registration Rights Agreement”);

 

WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger Agreement”)
by and among the Company and the other parties thereto, the Holders will become
holders of common stock, par value $0.01, of the Company (the “Common Stock”)
and the Sponsor will become a holder of warrants to purchase Common Stock (the
“Warrants”) upon the closing of the transactions contemplated by the Merger
Agreement; and

 

WHEREAS, the Company has agreed to grant certain rights to the Sponsor relating
to the governance of the Company and to Holders relating to the registration of
the Common Stock held by the Holders.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.         Board of Directors.

 

(a)       Subject to the terms and conditions of this Agreement, from and after
the Effective Date for so long as the Sponsor holds at least 25% of the Sponsor
Amount:

 

(i)       The Sponsor shall have the right, but not the obligation, to designate
one person (three persons if the Sponsor holds at least 50% of the Sponsor
Amount) to be appointed or nominated, as the case may be, for election to the
Board (including any successor, each, a “Nominee”) by giving written notice to
the Company on or before the time such information is reasonably requested by
the Board or the Nominating and Corporate Governance Committee for inclusion in
a proxy statement for a meeting of stockholders provided to the Sponsor;
provided, however, the Sponsor may not designate more than one individual that
is not a member of the Board on the Effective Date.

 

(ii)      The Company will, as promptly as practicable, use its best efforts to
take all necessary and desirable actions (including, without limitation, calling
special meetings of the Board and the stockholders and recommending, supporting
and soliciting proxies) so that there is a Sponsor Director serving on the Board
at all times.

 



 

 

 

(iii)     The Company shall, to the fullest extent permitted by applicable law,
use its best efforts to take all actions necessary to ensure that: (i) each
Nominee is included in the Board’s slate of nominees to the stockholders of the
Company for each election of Directors; and (ii) each Nominee is included in the
proxy statement prepared by management of the Company in connection with
soliciting proxies for every meeting of the stockholders of the Company called
with respect to the election of members of the Board, and at every adjournment
or postponement thereof, and on every action or approval by written consent of
the stockholders of the Company or the Board with respect to the election of
members of the Board.

 

(iv)     If a vacancy occurs because of the death, disability, disqualification,
resignation, or removal of a Sponsor Director or for any other reason, the
Sponsor shall be entitled to designate such person’s successor, and the Company
will, as promptly as practicable following such designation, use its best
efforts to take all necessary and desirable actions, to the fullest extent
permitted by law, within its control such that such vacancy shall be filled with
such successor Nominee.

 

(v)      If a Nominee is not elected because of such Nominee’s death,
disability, disqualification, withdrawal as a nominee or for any other reason,
the Sponsor shall be entitled to designate promptly another Nominee and the
Company will take all necessary and desirable actions within its control such
that the director position for which such Nominee was nominated shall not be
filled pending such designation or the size of the Board shall be increased by
one and such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation.

 

(vi)     As promptly as reasonably practicable following the request of any
Sponsor Director, the Company shall enter into an indemnification agreement with
such Sponsor Director, in the form entered into with the other members of the
Board. The Company shall pay the reasonable, documented out-of-pocket expenses
incurred by the Sponsor Director in connection with his or her services provided
to or on behalf of the Company, including attending meetings or events attended
explicitly on behalf of the Company at the Company’s request.

 

(vii)    The Company shall (i) purchase directors’ and officers’ liability
insurance in an amount determined by the Board to be reasonable and customary
and (ii) for so long as a Sponsor Director serves as a Director of the Company,
maintain such coverage with respect to such Sponsor Director; provided that upon
removal or resignation of such Sponsor Director for any reason, the Company
shall take all actions reasonably necessary to extend such directors’ and
officers’ liability insurance coverage for a period of not less than six years
from any such event in respect of any act or omission occurring at or prior to
such event.

 

(viii)   For so long as a Sponsor Director serves as a Director of the Company,
the Company shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any Director nominated pursuant to this
Agreement as and to the extent consistent with applicable law, including but not
limited to Article VII of the Certificate of Incorporation of the Company and
Article VII of the Bylaws (whether such right is contained in the Certificate of
Incorporation, Bylaws or another document) (except to the extent such amendment
or alteration permits the Company to provide broader indemnification or
exculpation rights on a retroactive basis than permitted prior thereto).

 



 2 

 

 

(ix)      Each Nominee may, but does not need to qualify as “independent”
pursuant to listing standards of NASDAQ.

 

(x)      Any Nominee will be subject to the Company’s customary due diligence
process, including its review of a completed questionnaire and a background
check. Based on the foregoing, the Company may object to any Nominee provided
(a) it does so in good faith, and (b) such objection is based upon any of the
following: (i) such Nominee was convicted in a criminal proceeding or is a named
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses), (ii) such Nominee was the subject of any order, judgment, or
decree not subsequently reversed, suspended or vacated of any court of competent
jurisdiction, permanently or temporarily enjoining such proposed director from,
or otherwise limiting, the following activities: (A) engaging in any type of
business practice, or (B) engaging in any activity in connection with the
purchase or sale of any security or in connection with any violation of federal
or state securities laws, (iii) such Nominee was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
federal or state authority barring, suspending or otherwise limiting for more
than 60 days the right of such person to engage in any activity described in
clause (ii)(B), or to be associated with persons engaged in such activity, (iv)
such proposed director was found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, and
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated, or (v) such proposed director was
the subject of, or a party to any federal or state judicial or administrative
order, judgment, decree, or finding, not subsequently reversed, suspended or
vacated, relating to a violation of any federal or state securities laws or
regulations. In the event the Board reasonably finds the Nominee to be
unsuitable based upon one or more of the foregoing clauses (i) through (v) and
reasonably objects to the identified director, Sponsor shall be entitled to
propose a different nominee to the Board within 30 calendar days of the
Company’s notice to Sponsor of its objection to the Nominee and such replacement
Nominee shall be subject to the review process outlined above.

 

(xi)      The Company shall take all necessary action to cause a Nominee chosen
by the Sponsor, at the request of such Nominee to be elected to the board of
directors (or similar governing body) of each material operating subsidiary of
the Company. The Nominee, as applicable, shall have the right to attend (in
person or remotely) any meetings of the board of directors (or similar governing
body or committee thereof) of each subsidiary of the Company.

 

(xii)     For the avoidance of doubt, if the Sponsor’s holdings of the Sponsor
Amount falls below the percentages set forth in clause (a)(i) immediately above,
the Nominees do not have to resign and are eligible to be renominated at the
discretion of the Board.

 



 3 

 

 

Section 2.         Registration Rights.

 

(a)       Shelf Registration.

 

(i)       Filing. The Company shall file within 180 days of the Effective Date,
a Registration Statement for a Shelf Registration on Form S-3 (the “Form S-3
Shelf”) or, if the Company is ineligible to use a Form S-3 Shelf, a Registration
Statement for a Shelf Registration on Form S-1 (the “Form S-1 Shelf,” and
together with the Form S-3 Shelf (and any Subsequent Shelf Registration), the
“Shelf”) covering the resale of the Registrable Securities on a delayed or
continuous basis. The Company shall use commercially reasonable efforts to cause
the Shelf to become effective as soon as practicable after such filing. The
Shelf shall provide for the resale of Registrable Securities from time to time,
and pursuant to any method or combination of methods legally available to, and
requested by, the Sponsor. The Company shall maintain the Shelf in accordance
with the terms hereof, and shall prepare and file with the SEC such amendments,
including post-effective amendments, and supplements as may be necessary to keep
such Shelf effective and in compliance with the provisions of the Securities Act
until such time as there are no longer any Registrable Securities. In the event
the Company files a Form S-1 Shelf, the Company shall use its commercially
reasonable efforts to convert the Form S-1 Shelf (and any Subsequent Shelf
Registration) to a Form S-3 Shelf as soon as practicable after the Company is
eligible to use Form S-3.

 

(ii)      Subsequent Shelf Registration. If any Shelf ceases to be effective
under the Securities Act for any reason at any time while Registrable Securities
are still outstanding, the Company shall use its commercially reasonable efforts
to as promptly as is reasonably practicable cause such Shelf to again become
effective under the Securities Act (including obtaining the prompt withdrawal of
any order suspending the effectiveness of such Shelf), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf in a manner reasonably expected to result in the withdrawal of
any order suspending the effectiveness of such Shelf or file an additional
registration statement as a Shelf Registration (a “Subsequent Shelf
Registration”) registering the resale from time to time by the Holders of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (i) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after the filing thereof (it being agreed that the Subsequent Shelf Registration
shall be an Automatic Shelf Registration Statement if the Company is a
Well-Known Seasoned Issuer) and (ii) keep such Subsequent Shelf Registration
continuously effective and usable until there are no longer any Registrable
Securities. Any such Subsequent Shelf Registration shall be on Form S-3 to the
extent that the Company is eligible to use such form. Otherwise, such Subsequent
Shelf Registration shall be on another appropriate form and shall provide for
the registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Sponsor.

 



 4 

 

 

(iii)      Requests for Underwritten Shelf Takedowns. At any time and from time
to time after the Shelf has been declared effective by the SEC, the Sponsor may
request to sell all or any portion of its Registrable Securities in an
underwritten offering that is registered pursuant to the Shelf (each, an
“Underwritten Shelf Takedown”); provided that the Company shall only be
obligated to effect an Underwritten Shelf Takedown if such offering shall
include either (x) securities with a total offering price (including piggyback
shares and before deduction of underwriting discounts) reasonably expected to
exceed, in the aggregate, $10 million or (y) all remaining Registrable
Securities. All requests for Underwritten Shelf Takedowns shall be made by
giving written notice to the Company (the “Demand Shelf Takedown Notice”). Each
Demand Shelf Takedown Notice shall specify the approximate number of Registrable
Securities proposed to be sold in the Underwritten Shelf Takedown and the
expected price range (net of underwriting discounts and commissions) of such
Underwritten Shelf Takedown. The Sponsor shall have the right to select the
investment banker(s) and manager(s) to administer the offering (which shall
consist of one or more reputable nationally recognized investment banks),
subject to the Company’s prior approval which shall not be unreasonably
withheld, conditioned or delayed.

 

(b)       Demand Registration.

 

(i)       Requests for Registration. At any time after the Effective Date, the
Sponsor may request (i) registration under the Securities Act of all or any
portion of the Registrable Securities on Form S-3 or any similar short-form
registration (a “Short-Form Registration”), if available, and (ii) registration
under the Securities Act of all or any portion of the Registrable Securities
held by the Holders on Form S-1 or similar long-form registration (a “Long-Form
Registration”) if Short-Form Registration is not available (any registration
under this Section 2(b), a “Demand Registration”); provided, that the Company
shall only be obligated to effect an Underwritten Shelf Takedown if such
offering shall include either (x) securities with a total offering price
(including piggyback shares and before deduction of underwriting discounts)
reasonably expected to exceed, in the aggregate, $10 million or (y) all
remaining Registrable Securities. The Sponsor may request that any offering
conducted under a Long-Form Registration or a Short-Form Registration be
underwritten. All requests for Demand Registrations shall be made by giving
written notice to the Company (the “Demand Registration Notice”). Each Demand
Registration Notice shall specify (i) whether such Demand Registration shall be
an underwritten offering, (ii) the approximate number of Registrable Securities
proposed to be sold in the Demand Registration and (iii) the expected price
range (net of underwriting discounts and commissions) of such Demand
Registration. The Sponsor shall have the right to select the investment
banker(s) and manager(s) to administer the offering (which shall consist of one
or more reputable nationally recognized investment banks), subject to the
approval of the Company, which shall not be unreasonably withheld, conditioned
or delayed.

 

(ii)      Demand Registration Effectiveness. A registration shall not count as
one of the permitted Demand Registrations until both (i) it has become effective
(unless such Demand Registration has not become effective due solely to the
fault of the Sponsor) and (ii) the Sponsor is able to register and sell pursuant
to such registration at least 80% of the Registrable Securities requested to be
included in such registration either at the time of the registration or within
90 days thereafter; provided that a Demand Registration which is withdrawn at
the sole request of the Sponsor will count as a Demand Registration unless the
Company is reimbursed by the Sponsor for all reasonable, documented
out-of-pocket expenses incurred by the Company in connection with such
registration, including reasonable attorney and accounting fees.

 



 5 

 

 

(iii)     Short-Form Registrations. Demand Registrations shall be Short-Form
Registrations whenever the Company is permitted to use an applicable short form.
The Company shall use its commercially reasonable efforts to make Short-Form
Registrations on Form S-3 (or any successor form) available for the sale of
Registrable Securities.

 

(iv)     Restrictions on Demand Registrations. The Sponsor shall be entitled to
request up to five Demand Registrations. In addition, the Company shall not be
obligated to effect more than two Demand Registrations in any twelve-month
period.

 

(v)      Block Trade. Notwithstanding the foregoing, if the Sponsor wishes to
engage in an underwritten block trade off of an effective registration
statement, the Sponsor may notify the Company of the block trade offering on the
day such offering is to commence and the Company shall as expeditiously as
possible use its commercially reasonable efforts to facilitate such offering
(which may close as early as three (3) Business Days after the date it
commences); provided that in the case of such underwritten block trade, only the
Sponsor shall have a right to notice of and to participate in such offering.

 

(c)       Piggyback Takedowns. Whenever the Company proposes to register any of
its securities, including a registration pursuant to any registration rights
agreement between Company and holders of its securities (a “Piggyback
Registration”), or proposes to offer any of its securities pursuant to a
registration statement in an underwritten offering under the Securities Act
(together with a Piggyback Registration, a “Piggyback Takedown”), the Company
shall give prompt written notice to the Holders of its intention to effect such
Piggyback Takedown. In the case of a Piggyback Takedown that is an underwritten
offering under a shelf registration statement, such notice shall be given not
less than ten Business Days prior to the expected date of commencement of
marketing efforts for such Piggyback Takedown. In the case of a Piggyback
Takedown that is an underwritten offering under a registration statement that is
not a shelf registration statement, such notice shall be given not less than ten
Business Days prior to the expected date of filing of such registration
statement. The Company shall, subject to the provisions of Section 2(d) below,
include in such Piggyback Takedown, as applicable, all Registrable Securities
requested to be included by the Holders within five Business Days after sending
the Company’s notice. Notwithstanding anything to the contrary contained herein:
(i) the Company may determine not to proceed with any Piggyback Takedown upon
written notice to the Holders; provided, however, that nothing in this clause
(i) shall impair the right of the Sponsor to request that such registration be
effected pursuant to Section 2(a) or 2(b); and (ii) each Holder may withdraw its
request for inclusion by giving written notice to the Company of its intention
to withdraw that registration; provided, however, that the withdrawal shall be
irrevocable and after making the withdrawal, such Holder shall no longer have
any right to include its Registrable Securities in that Piggyback Takedown. If
any Piggyback Takedown is an underwritten offering, the Company will have the
sole right to select the investment banker(s) and manager(s), acceptable to the
Sponsor, for the offering.

 



 6 

 

 

(d)       Priority.

 

(i)       Priority on Secondary Offerings. If the Company determines, and if
ratified in writing, after consultation with the managing underwriter in any
underwritten Piggyback Takedown that was initiated either by (x) the Sponsor
pursuant to this Agreement or (y) a holder of securities of the Company other
than Registrable Shares (“Non-Sponsor Securities”), that less than all of the
Registrable Securities requested to be included in such underwritten offering
can be sold in an orderly manner within a price range acceptable to the Company
or the holders of the Company’s securities demanding such Piggyback Takedown,
then the Company shall include in such underwritten Piggyback Registration the
number which can be so sold in the following order of priority:

 

(A)       first, the Registrable Securities and the Non-Sponsor Securities that
either (x) the Company is obligated to include pursuant to written contractual
rights entered into prior to or on the date hereof or (y) such other contractual
rights governing the applicable Non-Sponsor Securities provide that the
Sponsor’s participation rights in such offering are pari passu with respect to
registration cutbacks in the same fashion as set forth in this clause (A), pro
rata, based on the amount of such securities initially requested to be included
by the Holders or holders of Non-Sponsor Securities or as the Sponsor or holders
of Non-Sponsor Securities may otherwise agree;

 

(B)       second, Non-Sponsor Securities that the Company is obligated to
include pursuant to written contractual rights entered into after the date
hereof that do not comply with Clause (A)(y) above; and

 

(C)       third, other securities requested to be included in such underwritten
Piggyback Takedown.

 

(ii)       Priority on Primary Offerings. In any underwritten offering initiated
by the Company primarily for its own account, the Company and the managing
underwriter in such offering determine that less than all of the securities of
the Company requested to be included in such underwritten offering, including
Registrable Securities, can be sold in an orderly manner within a price range
acceptable to the Company, then the Company shall include in such underwritten
offering the number which can be so sold in the following order of priority:

 

(A)       first, the securities to be sold by the Company;

 

(B)       second, the Registrable Securities and Non-Sponsor Securities that the
Company is obligated to include pursuant to written contractual rights entered
into prior to or on the date hereof, pro rata, based on the amount of such
securities initially requested to be included by the Holders or holders of
Non-Sponsor Securities or as the holder or holders of Non-Sponsor Securities may
otherwise agree; and

 



 7 

 

 

(C) third, Non-Sponsor Securities that the Company is obligated to include
pursuant to written contractual rights entered into after the date hereof.

 

(e)       Company Undertakings. In connection with the filing of any
registration statement or sale of Registrable Securities as provided in this
Agreement, the Company shall use commercially reasonable efforts to, as
expeditiously as reasonably practicable:

 

(i)       notify promptly the Sponsor and, if requested by the Sponsor, confirm
such advice in writing promptly at the address determined in accordance with
Section 7, (A) of the issuance by the SEC or any state securities authority of
any stop order suspending the effectiveness of a registration statement or the
initiation of any proceedings for that purpose, (B) if, between the effective
date of a registration statement and the closing of any sale of Registrable
Securities covered thereby, the representations and warranties of the Company
contained in any underwriting agreement, securities sales agreement or other
similar agreement, if any, relating to the offering cease to be true and correct
in all material respects, (C) of the happening of any event or the discovery of
any facts during the period a registration statement is effective as a result of
which such registration statement or any document incorporated by reference
therein contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or, in the case of the prospectus, contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (which information
shall be accompanied by an instruction to suspend the use of the registration
statement and the prospectus until the requisite changes have been made), (D) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of Registrable Securities, for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose and (E) of the
filing of a post-effective amendment to such registration statement;

 

(ii)      furnish the Sponsor’s legal counsel, if any, copies of any comment
letters relating to the Sponsor received from the SEC or any other request by
the SEC or any state securities authority for amendments or supplements to a
registration statement and prospectus or for additional information relating to
the Sponsor;

 

(iii)     make commercially reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of a registration statement at the earliest
possible moment;

 



 8 

 

 

(iv)     upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 2(e)(i)(C) and 2(e)(i)(D), as promptly as practicable
after the occurrence of such an event, use its commercially reasonable efforts
to prepare a supplement or post-effective amendment to the registration
statement or the related prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of Registrable Securities, such prospectus will not contain at
the time of such delivery any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or will remain so
qualified, as applicable. At such time as such public disclosure is otherwise
made or the Company determines that such disclosure is not necessary, in each
case to correct any misstatement of a material fact or to include any omitted
material fact, the Company agrees promptly to notify the Sponsor of such
determination and to furnish the Sponsor such number of copies of the prospectus
as amended or supplemented, as the Sponsor may in customary form reasonably
request;

 

(v)      enter into agreements in customary form (including underwriting
agreements) and take all other reasonable and customary appropriate actions in
order to expedite or facilitate the disposition of the Registrable Securities
whether or not an underwriting agreement is entered into and whether or not the
registration is an underwritten registration:

 

(A)       make such representations and warranties to the Sponsor and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings as may be reasonably
requested by them;

 

(B)       obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to any managing underwriter(s) and their counsel) addressed to the
underwriters, if any (and in the case of an underwritten registration, the
Sponsor), covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
the underwriter(s);

 

(C)       obtain “comfort” letters and updates thereof from the Company’s
independent registered public accounting firm (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements are, or are
required to be, included in the Registration Statement) addressed to the
underwriter(s), if any, and use commercially reasonable efforts to have such
letter addressed to the Sponsor in the case of an underwritten registration (to
the extent consistent with Statement on Auditing Standards No. 72 of the
American Institute of Certified Public Accounts), such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters to underwriters in connection with similar underwritten offerings;

 

(D)       enter into a securities sales agreement with the Sponsor and an agent
of the Sponsor providing for, among other things, the appointment of such agent
for the Sponsor for the purpose of soliciting purchases of Registrable
Securities, which agreement shall be in form, substance and scope customary for
similar offerings;

 



 9 

 

 

(E)       if an underwriting agreement is entered into, use commercially
reasonable efforts to cause the same to set forth indemnification provisions and
procedures substantially similar to the indemnification provisions and
procedures set forth in Section 2(g) with respect to the underwriters and all
other parties to be indemnified pursuant to Section 2(g) or, at the request of
any underwriters, in the form customarily provided to underwriters in similar
types of transactions; and

 

(F)       deliver such documents and certificates as may be reasonably requested
and as are customarily delivered in similar offerings to the Sponsor and the
managing underwriters, if any;

 

(vi)      make available for inspection by any underwriter participating in any
disposition pursuant to a registration statement, the Sponsor’s legal counsel
and any accountant retained by the Sponsor, all financial and other records,
pertinent corporate documents and properties or assets of the Company reasonably
requested by any such Persons (excluding all trade secrets and other proprietary
or privileged information) to the extent required for the offering, and cause
the respective officers, directors, employees, and any other agents of the
Company to supply all information reasonably requested by any such
representative, underwriter, counsel or accountant in connection with a
registration statement, and make such representatives of the Company available
for discussion of such documents as shall be reasonably requested by the
Company; provided, however, that the Sponsor’s legal counsel, if any, and the
representatives of any underwriters will use commercially reasonable efforts, to
the extent reasonably practicable, to coordinate the foregoing inspection and
information gathering and to not unreasonably disrupt the Company’s business
operations;

 

(vii)    a reasonable time prior to filing any registration statement, any
prospectus forming a part thereof, any amendment to such registration statement,
or amendment or supplement to such prospectus, provide copies of such document
to the underwriter(s) of an underwritten offering of Registrable Securities;
within five (5) Business Days after the filing of any registration statement,
provide copies of such registration statement to the Sponsor’s legal counsel;
consider in good faith making any changes requested and make such changes in any
of the foregoing documents as are legally required prior to the filing thereof,
or in the case of changes received from the Sponsor’s legal counsel by filing an
amendment or supplement thereto, as the underwriter or underwriters, or in the
case of changes received from the Sponsor’s legal counsel relating to the
Sponsor or the plan of distribution of Registrable Securities, as the Sponsor’s
legal counsel reasonably requests; not file any such document in a form to which
any underwriter shall not have previously been advised and furnished a copy of;
not include in any amendment or supplement to such documents any information
about the Sponsor or any change to the plan of distribution of Registrable
Securities that would limit the method of distribution of Registrable Securities
unless the Sponsor’s legal counsel has been advised in advance and has approved
such information or change; and reasonably during normal business hours make the
representatives of the Company available for discussion of such document as
shall be reasonably requested by the the Sponsor’s legal counsel, if any, on
behalf of the Sponsor, Sponsor’s legal counsel or any underwriter;

 



 10 

 

 

(viii)  otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering at
least twelve (12) months which shall satisfy the provisions of Section 11(a) of
the Securities Act and Rule 158 thereunder;

 

(ix)     cooperate and assist in any filings required to be made with FINRA and
in the performance of any due diligence investigation by any underwriter and its
counsel (including any “qualified independent underwriter” that is required to
be retained in accordance with the rules and regulations of FINRA);

 

(x)      the Company may (as a condition to the Sponsor’s participation in an
underwritten offering) require the Sponsor to furnish to the Company such
information regarding the Sponsor and the proposed distribution by the Sponsor
as the Company may from time to time reasonably request in writing;

 

(xi)      if Registrable Securities are to be sold in an underwritten offering,
to include in the registration statement to be used all such information as may
be reasonably requested by the underwriters for the marketing and sale of such
Registrable Securities; and

 

(xii)     in connection with an underwritten offering, cause the appropriate
officers of the Company to (A) prepare and make presentations at any “road
shows” and before analysts and rating agencies, as the case may be, (B) take
other actions to obtain ratings for any Registrable Securities and (C) use their
commercially reasonable efforts to cooperate as reasonably requested by the
underwriters in the offering, marketing or selling of the Registrable
Securities.

 

The Sponsor agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the type described in
Section 2(e)(i), Holder will forthwith discontinue disposition of Registrable
Securities pursuant to a registration statement relating to such Registrable
Securities until the Sponsor’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 2(e)(i), and, if so directed by the
Company, the Sponsor will deliver to the Company (at the Company’s expense) all
copies in the Sponsor’s possession, other than permanent file copies then in the
Sponsor’s possession, of the prospectus covering such Registrable Securities at
the time of receipt of such notice.

 

(f)       Registration Expenses. All Registration Expenses shall be borne by the
Company. For the avoidance of doubt, subject to the proviso in Section 2(b)(ii),
all Registration Expenses in connection with any registration initiated as a
Demand Registration shall be borne by the Company regardless of whether or not
such registration has become effective and whether or not such registration has
counted as one of the permitted Long-Form Registrations pursuant to Section
2(b).

 



 11 

 

 

(g)       Indemnification and Contribution.

 

(i)       Indemnification by the Company. The Company agrees to indemnify and
hold harmless the Sponsor and its Affiliates, directors, officers, employees,
members, managers, representatives and agents and each Person who controls the
Sponsor within the meaning of either the Securities Act or the Exchange Act, to
the fullest extent permitted by applicable law, from and against any losses,
claims, expenses, damages and liabilities or whatever kind (including legal or
other expenses reasonably incurred in connection with investigating, preparing
or defending same and the cost of enforcing any right to indemnification
hereunder) (collectively, “Losses”) to which they or any of them may become
subject insofar as such Losses (or actions in respect thereof) arise out of or
are based upon (x) any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement as originally filed or in
any amendment thereof, or the Disclosure Package, or any preliminary, final or
summary Prospectus or Free Writing Prospectus included in any such Registration
Statement, or in any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (y) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other federal law, any state or foreign
securities law, or any rule or regulation promulgated under of the foregoing
laws, relating to the offer or sale of the Registrable Securities, and in any
such case, the Company agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating, preparing or defending any such Loss, claim,
damage, liability, action or investigation (whether or not the indemnified party
is a party to any proceeding); provided, however, that the Company will not be
liable in any case to the extent that any such Loss arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information relating to the Sponsor furnished to the Company by or on behalf of
the Sponsor specifically for inclusion therein, including any notice and
questionnaire. This indemnity agreement will be in addition to any liability
which the Company may otherwise have.

 

(ii)       Indemnification by the Sponsor. The Sponsor agrees to indemnify and
hold harmless the Company and each of its Affiliates, directors, employees,
members, managers, representatives and agents and each Person who controls the
Company within the meaning of either the Securities Act or the Exchange Act, to
the fullest extent permitted by applicable law, from and against any and all
Losses to which they or any of them may become subject insofar as such Losses
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement as originally filed or
in any amendment thereof, or in the Disclosure Package or any Sponsor Free
Writing Prospectus, preliminary, final or summary Prospectus included in any
such Registration Statement, or in any amendment thereof or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, to the extent, but only to the extent, that
any such untrue statement or alleged untrue statement or omission or alleged
omission is contained in any written information relating to the Sponsor
furnished to the Company by or on behalf the Sponsor specifically for inclusion
therein; provided, however, that the total amount to be indemnified by the
Sponsor pursuant to this Section 2(g)(ii) shall be limited to the net proceeds
(after deducting underwriters’ discounts and commissions) received by such the
Sponsor in the offering to which such Registration Statement or Prospectus
relates; provided further that the Sponsor shall not be liable in any case to
the extent that prior to the filing of any such Registration Statement or
Disclosure Package, or any amendment thereof or supplement thereto, it has
furnished in writing to the Company, information expressly for use in, and
within a reasonable period of time prior to the effectiveness of such
Registration Statement or Disclosure Package, or any amendment thereof or
supplement thereto which corrected or made not misleading information previously
provided to the Company. This indemnity agreement will be in addition to any
liability which the Sponsor may otherwise have.

 



 12 

 

 

(iii)      Notification. If any Person shall be entitled to indemnification
under this Section 2(g) (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such claim or litigation, with counsel reasonably
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party will not (so long as it shall continue to have the right
to defend, contest, litigate and settle the matter in question in accordance
with this Section 2(g)(iii)) be liable to such Indemnified Party hereunder for
any legal expenses and other expenses subsequently incurred by such Indemnified
Party in connection with the defense thereof; provided, however, that an
Indemnified Party shall have the right to employ separate counsel in any such
claim or litigation, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless the Indemnifying Party shall have
failed within a reasonable period of time to assume such defense and the
Indemnified Party is or would reasonably be expected to be materially prejudiced
by such delay. The failure of any Indemnified Party to give notice as provided
herein shall relieve an Indemnifying Party of its obligations under this Section
2(g) only to the extent that the failure to give such notice is materially
prejudicial or harmful to such Indemnifying Party’s ability to defend such
action. No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the prior written consent of each Indemnified Party (which
consent shall not be unreasonably withheld or delayed), consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. The
indemnity agreements contained in this Section 2(g) shall not apply to amounts
paid in settlement of any claim, loss, damage, liability or action if such
settlement is effected without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed. The
indemnification set forth in this Section 2(g) shall be in addition to any other
indemnification rights or agreements that an Indemnified Party may have. An
Indemnifying Party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such Indemnifying Party with respect to
such claim, unless in the reasonable judgment of any Indemnified Party a
conflict of interest may exist between such Indemnified Party and any other
Indemnified Parties with respect to such claim.

 



 13 

 

 

(iv)     Contribution. If the indemnification provided for in this Section 2(g)
is held by a court of competent jurisdiction to be unavailable to an Indemnified
Party, other than pursuant to its terms, with respect to any Losses or action
referred to therein, then, subject to the limitations contained in this Section
2(g), the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such Losses or action in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party, on the one hand, and
the Indemnified Party, on the other, in connection with the actions, statements
or omissions that resulted in such Losses or action, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party,
on the one hand, and the Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by such Indemnifying Party or such Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission. The
Company and the Sponsor agree that it would not be just and equitable if
contribution pursuant to this Section 2(g)(iv) was determined solely upon pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
sentence of this Section 2(g)(iv). Notwithstanding the foregoing, the amount the
Sponsor will be obligated to contribute pursuant to this Section 2(g)(iv) will
be limited to an amount equal to the net proceeds received by the Sponsor in
respect of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(h)       Suspension Period. Notwithstanding any provision of this Agreement to
the contrary, if the Board determines in good faith that any use of a
registration statement or prospectus hereunder involving Registrable Securities:

 

(i)       would reasonably be expected to materially impede, delay or interfere
with, or require premature disclosure of, any material financing, offering,
acquisition, disposition, merger, corporate reorganization, segment
reclassification or discontinuance of operations that is required to be
reflected in pro forma or restated financial statements that amends historical
financial statement of the Company, or other significant transaction or any
negotiations, discussions or pending proposals with respect thereto, involving
the Company or any of its subsidiaries, or

 



 14 

 

 

(ii)      would require, after consultation with counsel to the Company, the
disclosure of material non-public information, the disclosure of which would (x)
not be required to be made if a registration statement were not being used and
(y) reasonably be expected to materially and adversely affect the Company, then
the Company shall be entitled to suspend, for not more than 45 consecutive days
(a “Suspension Period”), but in no event (A) more than twice in any rolling
twelve (12) month period (which periods may be successive) and (B) for more than
an aggregate of ninety (90) days in any rolling twelve (12) month period,
commencing on the date of this Agreement, the use of any registration statement
or prospectus and shall not be required to amend or supplement the registration
statement, any related prospectus or any document incorporated therein by
reference. The Company promptly will give written notice of any such Suspension
Period the Holders.

 

(i)      Covenants Relating to Rule 144. For so long as the Company is subject
to the reporting requirements of Section 13 or 15 of the Securities Act, the
Company covenants that it will file the reports required to be filed by it under
the Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules
and regulations adopted by the SEC thereunder. If the Company ceases to be so
required to file such reports, the Company covenants that it will upon the
request of a Holder to the extent such information is required for such Holder
to sell (i) make publicly available such information as is necessary to permit
sales pursuant to Rule 144 under the Securities Act, (ii) deliver such
information to a prospective purchaser as is necessary to permit sales pursuant
to Rule 144A under the Securities Act and it will take such further action as
such Holder may reasonably request, and (iii) take such further action that is
reasonable in the circumstances, in each case, to the extent required, from time
to time, to enable such Holder to sell its Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (A) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, (B) Rule 144A under the Securities Act, as such rule may be
amended from time to time, or (C) any similar rules or regulations hereafter
adopted by the SEC. Upon the request of a Holder, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements of the Securities Act and the Exchange Act, a copy of the most
recent annual and quarterly report(s) of the Company, and such other reports,
documents or stockholder communications of the Company, and take such further
actions consistent with this Section 10(a), as such Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing such
Holder to sell any such Registrable Securities without registration.

 

Section 3.         Transfer Restrictions.

 

(a)       During the period commencing on the Effective Date and continuing
until the calendar date that is 180 days following the Effective Date, the
Holders shall not Transfer any securities of the Company, whether now owned or
hereinafter acquired, owned directly by the Holders or with respect to which the
Holders have beneficial ownership within the rules and regulations of the SEC
(collectively, the “Restricted Shares”), except in the event the Company
otherwise agrees by written consent or pursuant to a Transfer permitted by
Section 3(b).

 



 15 

 

 

Provided, however, that if the Company consents to a Transfer by Atkins Holdings
LLC that is otherwise prohibited by that certain Investor Rights Agreement,
dated the date hereof, by and among the Company, the Sponsor and Atkins Holdings
LLC, the Holders shall be entitled to Transfer Restricted Shares without
obtaining the written consent of the Company.

 

(b)      Notwithstanding anything to the contrary set forth in this Section 3, a
Holder may Transfer Restricted Shares (i) as a bona fide gift; (ii) to any trust
or entity wholly owned by one or more trusts for the direct or indirect benefit
of (A) such Holder or its stockholders, partners, members or beneficiaries or
(B) of any individual related to the stockholders, partners, members or
beneficiaries of such Holder, by blood, marriage or adoption and not more remote
than first cousin; (iii) to any wholly-owned subsidiary of such Holder, or to
the Affiliates, stockholders, partners, members or beneficiaries of such Holder;
or (iv) pursuant to any take-over bid, offer, acquisition, sale or merger
involving the Company; provided that in each case such distributees or
transferees agree to be bound by the terms and restrictions set forth in this
Agreement.

 

(c)      In connection with any Shelf Takedown, the Company shall not effect any
public sale or distribution of its Equity Securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to registrations on Form S-8 or Form S-4 under the Securities Act), and
shall cause its officers and directors not to Transfer any Equity Securities,
except in the event the underwriters managing the Demand Registration or Shelf
Takedown consent to such shorter period, during the seven days prior to and the
90-day period beginning on the date of pricing of such Demand Registration or
Shelf Takedown or such other period provided in the underwriting, placement or
similar agreement executed in connection with such Demand Registration or Shelf
Takedown.

 

Section 4.         Definitions.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

 

“Agreement” has the meaning specified in the Preamble.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York, New York are authorized or
required by applicable law to close.

 

“Bylaws” means the Company’s Bylaws, as in effect on the date hereof, as the
same may be amended from time to time.

 

“Certificate of Incorporation” means the Company’s Certificate of Incorporation,
as in effect on the date hereof, as the same may be amended from time to time.



 



 16 

 

 

“Common Stock” has the meaning specified in the Preamble.

 

“Company” has the meaning specified in the Preamble.

 

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means, unless otherwise noted, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise.

 

“Demand Registration” has the meaning specified in Section 2(b)(i).

 

“Demand Registration Notice” has the meaning specified in Section 2(b)(i).  

 

“Demand Shelf Takedown Notice” has the meaning specified in Section 2(a)(iii).

 

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) the price to the public and the number of
securities included in the offering; (iii) each Free Writing Prospectus and (iv)
all other information that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).

 

“Director” means a member of the Board until such individual’s death,
disability, disqualification, resignation, or removal.

 

“Effective Date” has the meaning specified in the Preamble.

 

“Equity Security” means (a) any Common Stock, preferred stock or other Voting
Stock, (b) any securities of the Company convertible into or exchangeable for
Common Stock, preferred stock or other Voting Stock or (c) any options, rights
or warrants (or any similar securities) issued by the Company to acquire Common
Stock, preferred stock or other Voting Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Existing Registration Rights Agreement” has the meaning specified in the
Recitals.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Form S-1 Shelf” has the meaning specified in Section 2(a)(i).

 

“Form S-3 Shelf” has the meaning specified in Section 2(a)(i).

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

 

“Holder” shall have the meaning set forth in the Preamble.

 



 17 

 

 

“Governmental Entity” means any federal, state, provincial, local or foreign
governmental, administrative or regulatory (including any stock exchange)
authority, agency, court, instrumentality, binding arbitration body, commission
or other entity or self-regulatory organization.

 

“Indemnified Party” has the meaning specified in Section 2(g)(iii).

 

“Indemnifying Party” has the meaning specified in Section 2(g)(iii).

 

“Long-Form Registration” has the meaning specified in Section 2(b)(i).

 

“Losses” has the meaning specified in Section 2(g)(i).

 

“NASDAQ” means the The Nasdaq Stock Exchange.

 

“Nominee” has the meaning specified in Section 1(a)(i).

 

“Non-Sponsor Securities” has the meaning specified in Section 2(d)(i).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Governmental Entity or any department, agency
or political subdivision thereof.

 

“Piggyback Registration” has the meaning specified in Section 2(c).

 

“Piggyback Takedown” has the meaning specified in Section 2(c).

 

“Prospectus” means the prospectus used in connection with a Registration
Statement.

 

“Registrable Securities” means at any time any shares of Common Stock held (or
to be held upon the exercise or conversion of other securities of the Company,
including the Warrants) by a Holder, its Affiliates or its transferees in
accordance with Section 5; provided, however, that as to any Registrable
Securities, such securities shall cease to constitute Registrable Securities
upon the earliest to occur of: (x) the date on which such securities are
disposed of pursuant to an effective registration statement under the Securities
Act; (y) the date on which such securities are disposed of pursuant to Rule 144
(or any successor provision) promulgated under the Securities Act; and (z) the
date on which such securities cease to be outstanding.

 

“Registration Expenses” means (a) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities, (b) all filing and stock exchange fees, all fees and expenses of
complying with securities or “blue sky” laws (including any legal investment
memoranda related thereto), all fees and expenses of custodians, transfer agents
and registrars, all printing and producing expenses, messenger and delivery
expenses and any reasonable and documented fees and disbursements of counsel
retained by any Holder up to $50,000, (c) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
marketing or selling of Registrable Securities, (d) fees and expenses in
connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, and all fees and expenses of any “qualified independent
underwriter,” including the reasonable fees and expenses of any counsel thereto,
and (e) costs of any selling agreements and other documents in connection with
the offering, sale or delivery of Registrable Securities; provided,
however, that “Registration Expenses” shall not include any out-of-pocket
expenses of any Holder (other than as set forth in clause (b) above), transfer
taxes, underwriting or brokerage commissions or discounts associated with
effecting any sales of Registrable Securities that may be offered, which
expenses shall be borne by such Holder.

 



 18 

 

 

“Registration Statement” means any registration statement filed hereunder or in
connection with a Piggyback Takedown.

 

“Restricted Shares” has the meaning specified in Section 3(a).

 

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Shelf” has the meaning specified in Section 2(a)(i).

 

“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

 

“Shelf Takedown” means either an Underwritten Shelf Takedown or a Piggyback
Takedown.

 

“Short-Form Registration” has the meaning specified in Section 2(b)(i).

 

“Sponsor” has the meaning specified in the Preamble.

 

“Sponsor Amount” means the number of shares of Common Stock issued to the
Sponsor on the Effective Date (after giving appropriate effect to any stock
splits, reverse stock splits or other similar corporate transactions).

 

“Sponsor Director” means an individual elected to the Board that has been
nominated by the Sponsor pursuant to this Agreement.

 

“Sponsor Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of the Sponsor or used or referred to by the Sponsor in connection
with the offering of Registrable Securities.

 



 19 

 

 

“Subsequent Shelf Registration” has the meaning specified in Section 2(a)(ii).

 

“Suspension Period” has the meaning specified in Section 2(h).

 

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of law) of Common Stock.

 

“Underwritten Shelf Takedown” has the meaning specified in Section 2(a)(iii).

 

“Voting Stock” means any securities of the Company having the right to vote
generally in any election of Directors.

 

“Warrant” has the meaning specified in the Recitals.

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

 

Section 5.         Assignment; Benefit of Parties; Transfer. The rights of the
Sponsor hereunder may be transferred, assigned, or otherwise conveyed on a pro
rata basis in connection with any transfer, assignment, or other conveyance of
Registrable Securities to any transferee or assignee (other than a transfer
pursuant to a registration statement or under Rule 144 promulgated under the
Securities Act, and except with respect to the rights of Sponsor under Sections
1 and 2(b) which may be assigned only in whole and not in part); provided that
all of the following additional conditions are satisfied with respect to any
transfer, assignment or conveyance of rights hereunder: (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement by executing a joinder or similar document; and (c) the Company is
given written notice by such Person of such transfer or assignment, stating the
name and address of the transferee or assignee, identifying the Registrable
Securities with respect to which such rights are being transferred or assigned.
Any transfer, assignment or other conveyance of the rights of the Sponsor in
breach of this Agreement shall be void and of no effect. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, legal representatives and assignees for the uses and
purposes set forth and referred to herein. Nothing herein contained shall confer
or is intended to confer on any third party or entity that is not a party to
this Agreement any rights under this Agreement.

 

Section 6.         Remedies. The Company and the Sponsor shall be entitled to
enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in their favor. The parties hereto agree and acknowledge
that a breach of this Agreement would cause irreparable harm and money damages
would not be an adequate remedy for any such breach and that, in addition to
other rights and remedies hereunder, the Company and the Sponsor shall be
entitled to specific performance and/or injunctive or other equitable relief
(without posting a bond or other security) from any court of law or equity of
competent jurisdiction in order to enforce or prevent any violation of the
provisions of this Agreement.

 



 20 

 

 

Section 7.         Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, facsimile, e-mail transmission or any courier guaranteeing
overnight delivery: (a) if to a Holder, at the most current address given by
such Holder to the Company by means of a notice given in accordance with the
provisions of this Section 7; if to Sponsor, to 1 Greenwich Office Park, 2nd
Floor, Greenwich, CT 06831, Attention: Brian Ratzan; and (c) if to the Company,
to 1 Greenwich Office Park, 2nd Floor, Greenwich, CT 06831, Attention: Chief
Financial Officer. All such notices and communications shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; two (2)
Business Days after being deposited in the mail, postage prepaid, if mailed;
when delivered, if sent by facsimile or e-mail (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) and on the next Business Day if timely delivered to an air
courier guaranteeing overnight delivery.

 

Section 8.         No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

Section 9.         No Third-Party Beneficiaries. Except for the last sentence of
the Section 9, nothing in this Agreement, express or implied, is intended or
shall be construed to confer upon, or give to, any person or entity other than
the parties hereto and their respective successors and assigns any remedy or
claim under or by reason of this Agreement or any terms, covenants or conditions
hereof, and all of the terms, covenants, conditions, promises and agreements
contained in this Agreement shall be for the sole and exclusive benefit of the
parties hereto and their respective successors and assigns. Notwithstanding
anything to the contrary set forth in this Agreement, each Sponsor Director
shall be a third-party beneficiary of the provisions set forth in Sections
1(a)(vi), 1(a)(vii) and 1(a)(viii).

 

Section 10.       Further Assurances. Each of the parties hereby agrees that it
will hereafter execute and deliver any further document, agreement, instruments
of assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof.

 

Section 11.       Counterparts. This Agreement may be executed in one or more
counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the party who executed the same, but all of
such counterparts shall constitute the same agreement.

 

Section 12.       Governing Law. All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.

 



 21 

 

 

Section 13.       Mutual Waiver of Jury Trial. The parties hereto hereby
irrevocably waive any and all rights to trial by jury in any legal proceeding
arising out of or related to this Agreement. Any action or proceeding whatsoever
between the parties hereto relating to this Agreement shall be tried in a court
of competent jurisdiction by a judge sitting without a jury.

 

Section 14.       Complete Agreement; Inconsistent Agreements. This Agreement
represents the complete agreement between the parties hereto as to all matters
covered hereby, and supersedes any prior agreements or understandings between
the parties, including the Existing Registration Rights Agreement.

 

Section 15.       Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 16.       Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or any Holder unless such modification is approved
in writing by the Company and the Sponsor. The failure of any party to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

 

Section 17.       Termination. Notwithstanding anything to the contrary
contained herein, if the Sponsor holds less than 5% of the Sponsor Amount, then
this Agreement shall expire and terminate automatically; provided, however, that
Sections 1(a)(vii), 1(a)(viii), 2 (for so long as any Registrable Securities
remain), 3(c), 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15 and 16, shall survive the
termination of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 



 22 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 



  THE SIMPLY GOOD FOODS COMPANY         By: /s/ David West   Name: David West  
Title: President         CONYERS PARK SPONSOR LLC         By: /s/ Brian Ratzan  
Name: Brian Ratzan   Title: Member         /s/ Clayton C. Daley, Jr.   CLAYTON
C. DALEY, JR.         /s/ Nomi P. Ghez   NOMI P. GHEZ         /s/ James E.
Healey   JAMES E. HEALEY         /s/ Robert G. Montgomery   ROBERT G. MONTGOMERY

 

 

 

 

[Signature Page to Investor Right Agreement]


 



 

Schedule I

 

Holders

 

Clayton C. Daley Jr.

Nomi P. Ghez

James E. Healey

Robert G. Montgomery

 

 

 

 

 